Title: James Madison to Henry Lee, 24 September 1827
From: Madison, James
To: Lee, Henry


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                
                                 Sepr. 24. 1827
                            
                        
                        Your letter of Augst 24 was not recd. till a few days ago. I regret that I can not throw a ray of light on
                            the cause and circumstances of the delay which attended the order to Genl. Jackson of July 18. 1814; having no
                            recollections enabling me to do so; nor access to any document if there be any, that could assist them. I can only
                            therefore express my wish that the occurrence may be traced with a result leaving no escape to the authors, nor room for
                            suspicions where they would be unjust. It is unfortunate that the lapse of time, and intervening deaths, may increase the
                            difficulty of a satisfactory investigation.
                        It can not be necessary, I trust, to remark that the hypothetical references, cited from a letter of the then
                            Secretary of War, to a quarter and a motive for the delay in question, is stamped with an incredibility forming a
                            sufficient antidote to the insinuation.
                        The two campaigns of which it seems you are preparing a history, merit certainly the best & most
                            authentic materials. My memory does not suggest any particularly bearing on them which are not likely to fall within the
                            range of your researches. As a source itself of information, I am too well aware of the fallibility from which it is not
                            exempt to recommend draughts on it. With friendly respects 
                        
                        
                            
                                James Madison
                            
                        
                    